UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-08822 Capital Management Investment Trust (Exact name of registrant as specified in charter) 630 Fitzwatertown Road, Building A, 2nd FloorWillow Grove PA 19090-1904 (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, Second Floor Willow Grove, PA 19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 888.626.3863 Date of fiscal year end:11/30/2010 Date of reporting period: 11/30/2010 ITEM 1. REPORTS TO SHAREHOLDERS The Annual report to Shareholders for the period ended November 30, 2010 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. Annual Report 2010 Mid-Cap Fund Small-Cap Fund November 30, 2010 Capital Management Investment Trust This report and the financial statements contained herein are submitted for the general information of the shareholders of the Capital Management Funds (the "Funds"). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. Neither the Funds nor the Funds’ distributor is a bank. Distributor: Wellington Shields & Co., LLC, 140 Broadway, 44th Floor, New York, NY 10005, Phone 1-212-320-3015. Capital Management Funds Mid Cap An investment in the Fund is subject to investment risks including the possible loss of some or all of the principal amount invested. The Fund is intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of mid-cap companies. There can be no assurance that the Fund will be successful in meeting its investment objective. Since the Fund’s investment strategy utilizes equity securities (concentrating on mid-cap company securities), short-term investment instruments, and short sales, the Fund has some exposure to the risks associated with each of these investments. Investment in the Fund is also subject to the following risks: mid-cap securities risk, short-term investment risk and short sales risk. More information about these risks and other risks can be found in the Fund’s prospectus. Small Cap An investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Fund will be successful in meeting its investment objective. The Fund is intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of small-cap companies. Since the Fund’s investment strategy utilizes equity securities (concentrating on small-cap company securities), short-term investment instruments, derivative instruments, and short sales, the Fund has some exposure to the risks associated with each of these investments. Investment in the Fund is also subject to, among other things, small-cap securities risk, derivative instruments risk, short-term investment risk and short sales risk. More information about these risks and other risks can be found in the Fund’s prospectus. The performance information quoted in this Annual Report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data current to the most recent month-end by calling 1-888-626-3863. An investor should consider the investment objectives, risks, and charges and expenses of the Funds carefully before investing. The prospectus contains this and other information about the Funds. A copy of the prospectus is available by calling Shareholder Services at 1-888-626-3863. The prospectus should be read carefully before investing. Stated performance in the Funds was achieved at some or all points during the year by waiving or reimbursing part of those Funds’ total expenses to ensure shareholders did not absorb expenses significantly greater than the industry norm. This Annual Report was first distributed to shareholders on or about January 29, 2011. Dear Capital Management Shareholders, December 16, 2010 The fiscal year ended November 30, 2010 was influenced by the mid-term election and continued economic weakness and uncertainty.The election results seemed to match expectations and set the stage for a shift in Washington that could lead to a more definitive resolution of taxes and regulations.During the fiscal year, the Capital Management Mid-Cap Fund Institutional Shares* (the “Mid-Cap Fund”) gained 13.03% compared with a gain of 9.94% for the S&P 500 Total Return Index** and a gain of 22.07% in the Russell Mid-Cap Value Index**.The Capital Management Small Cap Fund Institutional Shares* (the “Small-Cap Fund”) gained 28.65% during the fiscal year compared with a gain of 27.45% for the S&P 600 Small-Cap Index** during the same period. Economic and political uncertainty dominated financial markets during the later stages of the fiscal year with small investors continuing an exodus from the U.S. stock market and strong buying of bonds and gold.Gold reached an all-time high as investors have seen it as a safe haven in the event of another financial meltdown, the inflationary implications of the Fed easing, a declining dollar and huge budget deficits. The Mid-Cap Fund benefitted from the strength in gold and silver through our investments in Spider Gold Trust and Silver Wheaton Corp. each of which were up dramatically during the year. The ability of stocks to rally as the fiscal year progressed reflected expectations that the election results could, over the long term, resolve the open questions affecting the economy.This could be the trigger that drives corporations to put cash to work in areas that stimulate economic activity.Corporations are awash with cash, as of June 30th industrial corporations in the S&P 500 had a record $843.0 billion of cash on their books according to S&P representing 11.6% of those companies stock market value.Something will ultimately be done with this cash and most options have positive stock market implications.In fact, six companies in our Funds were or are in the process of being acquired, two in the Mid-Cap Fund and four in the Small-Cap Fund.In the Mid-Cap Fund, Alberto Culver and Black & Decker were acquired and in the Small-Cap Fund, Bare Essentials, Crucell NV Sponsored ADR, Del Monte Foods and Dionex Corp. were or are about to be acquired. Consumer Staples represented one of the best performing sectors and helped the relative performance of the Capital Management Funds.Each of our Funds is overweighted in this sector, representing 10.1% in the Mid-Cap Fund and 18.8% of the Small-Cap Fund.The consumer discretionary sector had above average performance in spite of no income growth, continued weak housing prices and continued high unemployment.Above average positions benefitted the performance of both Funds.Utilities, health care and energy positions also positively contributed to performance during the year, as each of these sectors had above average total returns. On the negative side, the purchase of Orion Marine Group, negatively impacted Small-Cap performance and holdings of Itron, Tutor Perini Corp., VCA Antech Inc. and Gulf Island Fabrication had a similar negative effect on the Fund.In the Mid-Cap Fund, the purchase of Steel Dynamics, MEMC Electronic Materials, and Dreamworks Animations as well as holdings of Frontier Communications negatively impacted performance. With expectations heading in a more definitive direction and the potential resolution of tax and regulatory issues, the environment for dividend growth, corporation buyback programs and capital spending will begin to improve.This improvement provides a more positive backdrop for equities.Episodes of weakness will be used to establish positions in quality companies with above average dividends and favorable earnings prospects. Sincerely, Ralph J. Scarpa President Capital Management Associates, Inc. This report is intended for the Funds’ shareholders. It may not be distributed to prospective investors unless it is preceded or accompanied by the current Funds’ prospectus. An investor should consider the investment objectives, risks and charges and expenses of the Funds carefully before investing.To obtain a prospectus or other information about the Funds, please call 1-888-626-3863.Please read the prospectus carefully before investing. * The performance information shown is for each Fund’s Institutional Class.Please see the Total Return Tables on following pages for performance information on each Fund’s Investor Class.The performance information quoted in this annual report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data current to the most recent month-end by calling 1-888-626-3863. ** The S&P 500 Total Return Index by Standard & Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally.The Russell Mid-Cap Value Index is a widely recognized unmanaged index designed to measure the performance of the mid-cap segment of the U.S. equity universe.The S&P 600 Small-Cap Index is the Standard & Poor’s Composite Index of 600 small-cap stocks and is a widely recognized, unmanaged index of common stock prices.Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index.The Funds may or may not purchase the types of securities represented by the S&P 500 Total Return Index, the Russell Mid-Cap Value Index or the S&P 600 Small-Cap Index. Investment in the Funds is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Funds will be successful in meeting their investment objective. The Funds are intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of mid-cap companies or small-cap companies. Investment in the Mid-Cap Fund is also subject to, among other things, mid-cap securities risk and short sales risk. Investment in the Small-Cap Fund is also subject to, among other things, small-cap securities risk, derivative instruments risk and short sales risk. More information about these risks and other risks can be found in each Fund’s prospectus. Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the Funds and of the market in general and statements of the Funds’ plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences in addition to the other factors noted with such forward-looking statements include general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. Capital Management Mid-Cap Fund – Institutional Shares Performance Update - $25,000 Investment (Unaudited) For the period from November 30, 2000 to November 30, 2010 The graph assumes an initial investment of $25,000 at November 30, 2000. Average Annual Total Return Performance Returns for the period ended November 30, 2010 One Year Five Year Ten Year Capital Management Mid-Cap Fund – Institutional Shares 13.03% 2.26% 4.58% S&P 500 Total Return Index 9.94% 0.98% 0.81% Russell 3000 Index 12.63% 1.42% 1.66% Russell Mid-Cap Value Index 22.07% 2.77% 8.20% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results.The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares.The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost.Updated performance data current to the most recent month-end can be obtained by calling 1-866-626-3863. The above graph depicts the performance of the Capital Management Mid-Cap Fund – Institutional Shares versus the S&P 500 Total Return Index, the Russell 3000 Index and the Russell Mid-Cap Value Index.The S&P 500 Total Return Index by Standard & Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally.The Russell 3000 Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell Mid-Cap Value Index is a widely recognized unmanaged index designed to measure the performance of the mid-cap segment of the U.S. equity universe. It includes those Russell Mid-Cap Value Index companies with lower price-to-book ratios and lower forecasted growth values.Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Total Return Index, the Russell 3000 Index and the Russell Mid-Cap Value Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the indices; so too with the Capital Management Mid-Cap Fund – Institutional Shares, which will not invest in certain securities comprising these indices. Capital Management Mid-Cap Fund – Investor Shares Performance Update - $10,000 Investment (Unaudited) For the period from November 30, 2000 to November 30, 2010 The graph assumes an initial investment of $10,000 ($9,700 after maximum sales load of 3.00%) at November 30, 2000. Average Annual Total Return Performance Returns for the period ended November 30, 2010 One Year Five Year Ten Year Capital Management Mid-Cap Fund – Investor Shares – No Sales Load 12.19% 1.53% 3.83% Capital Management Mid-Cap Fund – Investor Shares – 3% Maximum Sales Load 8.83% 0.91% 3.51% S&P 500 Total Return Index 9.94% 0.98% 0.81% Russell 3000 Index 12.63% 1.42% 1.66% Russell Mid-Cap Value Index 22.07% 2.77% 8.20% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results.The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares.The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost.Updated performance data current to the most recent month-end can be obtained by calling 1-866-626-3863. The above graph depicts the performance of the Capital Management Mid-Cap Fund – Investor Shares versus the S&P 500 Total Return Index, the Russell 3000 Index and the Russell Mid-Cap Value Index.The S&P 500 Total Return Index by Standard & Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally.The Russell 3000 Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell Mid-Cap Value Index is a widely recognized unmanaged index designed to measure the performance of the mid-cap segment of the U.S. equity universe. It includes those Russell Mid-Cap Index companies with lower price-to-book ratios and lower forecasted growth values.Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Total Return Index, the Russell 3000 Index and the Russell Mid-Cap Value Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the indices; so too with the Capital Management Mid-Cap Fund – Investor Shares, which will not invest in certain securities comprising these indices. Capital Management Small-Cap Fund – Institutional Shares Performance Update - $25,000 Investment (Unaudited) For the period from November 30, 2000 to November 30, 2010 The graph assumes an initial investment of $25,000 at November 30, 2000. Average Annual Total Return Performance Returns for the period ended November 30, 2010 One Year Five Year Ten Year Capital Management Small-Cap Fund – Institutional Shares 28.65% 3.55% 6.04% S&P 600 Small-Cap Index 27.45% 2.92% 8.11% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results.The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares.The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost.Updated performance data current to the most recent month-end can be obtained by calling 1-866-626-3863. The above graph depicts the performance of the Capital Management Small-Cap Fund – Institutional Shares versus the S&P 600 Small Cap Index.The S&P 600 Small-Cap Index is the Standard & Poor’s Composite Index of 600 small-cap stocks and is a widely recognized, unmanaged index of common stock prices.Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 600 Small-Cap Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Capital Management Small-Cap Fund – Institutional Shares, which will not invest in certain securities comprising the index. Capital Management Small-Cap Fund – Investor Shares Performance Update - $10,000 Investment (Unaudited) For the period from November 30, 2000 to November 30, 2010 The graph assumes an initial investment of $10,000 ($9,700 after maximum sales load of 3.00%) at November 30, 2000. Average Annual Total Return Performance Returns for the period ended November 30, 2010 One Year Five Year Ten Year Capital Management Small-Cap Fund – Investor Shares – No Sales Load 28.16% 3.33% 5.81% Capital Management Small-Cap Fund – Investor Shares – 3% Maximum Sales Load 24.32% 2.70% 5.49% S&P 600 Small-Cap Index 27.45% 2.92% 8.11% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results.The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares.The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost.Updated performance data current to the most recent month-end can be obtained by calling 1-866-626-3863. The above graph depicts the performance of the Capital Management Small-Cap Fund – Investor Shares versus the S&P 600 Small-Cap Index.The S&P 600 Small-Cap Index is the Standard & Poor’s Composite Index of 600 small cap stocks and is a widely recognized, unmanaged index of common stock prices.Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 600 Small-Cap Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Capital Management Small-Cap Fund – Investor Shares, which will not invest in certain securities comprising the index. Fund Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchase payments and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of each table below provides information about the actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The last line of each table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments. Therefore, the last line of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid-Cap Institutional Class Shares Expense Example Beginning Account Value June 1, 2010 Ending Account Value November 30, 2010 Expenses Paid During Period* Actual13.34% Hypothetical (5% annual return before expenses) Mid-Cap Investor Class Shares Expense Example Beginning Account Value June 1, 2010 Ending Account Value November 30, 2010 Expenses Paid During Period* Actual12.98% Hypothetical (5% annual return before expenses) Small-Cap Institutional Class Shares Expense Example Beginning Account Value June 1, 2010 Ending Account Value November 30, 2010 Expenses Paid During Period** Actual11.94% Hypothetical (5% annual return before expenses) Small-Cap Investor Class Shares Expense Example Beginning Account Value June 1, 2010 Ending Account Value November 30, 2010 Expenses Paid During Period** Actual11.71% Hypothetical (5% annual return before expenses) * Actual expenses are based on expenses incurred in the most recent six-month period. The Mid-Cap Fund’s annualized six-month expense ratios are 1.50% for Institutional Shares and 2.25% for Investor Shares. The values under "Expenses Paid During Period" are equal to the annualized ratio multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Actual expenses are based on expenses incurred in the most recent six-month period. The Small-Cap Fund’s annualized six-month expense ratios are 1.50% for Institutional Shares and 1.83% for Investor Shares. The values under "Expenses Paid During Period" are equal to the annualized ratio multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Fund Expense Example (Unaudited) Total Fund operating expense ratios as stated in the current Fund prospectus dated March 30, 2010 were as follows: Capital Management Mid-Cap Fund Institutional Shares, gross of fee waivers and/or expense reimbursements 1.98% Capital Management Mid-Cap Fund Institutional Shares, after waivers and/or reimbursements * 1.53% Capital Management Mid-Cap Fund Investor Shares, gross of fee waivers and/or expense reimbursements 2.73% Capital Management Mid-Cap Fund Investor Shares, after waivers and/or reimbursements * 2.28% Capital Management Small-Cap Fund Institutional Shares, gross of fee waivers and/or expense reimbursements 2.29% Capital Management Small-Cap Fund Institutional Shares, after waivers and/or reimbursements * 1.55% Capital Management Small-Cap Fund Investor Shares, gross of fee waivers and/or expense reimbursements 3.04% Capital Management Small-Cap Fund Investor Shares, after waivers and/or reimbursements * 2.30% * The Advisor has entered into a contractual agreement with each Fund under which it has agreed to waive or reduce its fees and to assume other expenses of the Funds, if necessary, in an amount that limits "Total Annual Fund Operating Expenses" (exclusive of interest, taxes, brokerage fees and commissions, costs of investing in underlying funds, extraordinary expenses and payments, if any, under a Rule 12b-1 Plan) to 1.50% of the daily average net assets of the Mid-Cap and Small-Cap Funds through April 1, 2011.Total Gross Operating Expenses (Annualized) during the year ended November 30, 2010 were 1.84%, 2.59%, 2.06%, and 2.81% for the Mid-Cap Fund Institutional Shares, Mid-Cap Fund Investor Shares, Small-Cap Fund Institutional Shares and Small-Cap Fund Investor Shares, respectively.Please see the Information About Your Fund’s Expenses, the Financial Highlights and Notes to Financial Statements (Notes 2 & 3) sections of this report for expense related disclosure during the year ended November 30, 2010. For more information on Fund expenses, please refer to the Funds’ prospectus, which can be obtained from your investment representative or by calling 1-888-626-3863.Please read it carefully before you invest or send money. Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2010 Shares Value Common Stock - 88.76% Aerospace & Defense - 4.21% Rockwell Collins, Inc. $ Banks - 0.48% CapitalSource, Inc. Beverages - 3.09% * Constellation Brands, Inc. - Class A Commercial Services- 2.39% Deluxe Corp. Electric - 2.77% Edison International Electrical Components & Equipment - 4.23% * Energizer Holdings, Inc. Electronics - 3.38% Amphenol Corp. - Class A Entertainment - 2.33% * DreamWorks Animation SKG, Inc. - Class A Environmental Control - 3.17% Republic Services, Inc. Food - 3.30% McCormick & Co., Inc. Gas - 3.27% Energen Corp. Hand & Machine Tools - 8.53% Snap-On, Inc. Stanley Black & Decker Corp. Healthcare - Products - 7.50% Dentsply International, Inc. * Henry Schein, Inc. STERIS Corp. Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2010 Shares Value Common Stock - 88.76% (Continued) Healthcare - Services - 2.96% Quest Diagnostics, Inc. $ Household Products - 5.52% American Greetings Corp. - Class A Clorox Co. Iron & Steel - 2.99% Steel Dynamics, Inc. Mining - 7.96% Cameco Corp. * Silver Wheaton Corp. Miscellaneous Manufacturing - 5.42% Parker Hannifin Corp. Oil & Gas - 5.96% * Forest Oil Corp. * Rowan Cos., Inc. Oil & Gas Services - 3.61% * Cameron International Corp. Semiconductors - 4.32% * LSI Corp. * MEMC Electronic Materials, Inc. Telecommunications - 1.37% Frontier Communications Corp. TotalCommon Stock (Cost $10,190,051) Exchange-Traded Funds - 3.05% * SPDR Gold Trust Total Exchange-Traded Funds (Cost $244,645) Investment Companies - 8.31% ** Wells Fargo Advantage Money Market Fund Class I,0.01 % Total Investment Companies (Cost $1,107,127) Total Investments (Cost $11,541,823) - 100.12% Liabilities in Excess of Other Assets, net - (0.12)% ) Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at November 30, 2010 is subject to change and resets daily. Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2010 % of Net Industry Assets Value Aerospace & Defense % $ Banks % Beverages % Commercial Services % Electric % Electrical Components & Equipment % Electronics % Entertainment % Environmental Control % Exchange-Traded Funds % Food % Gas % Hand & Machine Tools % Healthcare - Products % Healthcare - Services % Household Products % Investment Companies % Iron & Steel % Mining % Miscellaneous Manufacturing % Oil & Gas % Oil & Gas Services % Semiconductors % Telecommunications % Total % $ See Notes to Financial Statements. Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2010 Shares Value Common Stock and Rights -88.76% Biotechnology - 7.46% * Crucell NV - ADR $ * Cubist Pharmaceuticals, Inc. * Martek Biosciences Corp. Commercial Services - 4.21% Deluxe Corp. Distribution & Wholesale - 3.30% Watsco, Inc. Electric - 8.22% Black Hills Corp. NorthWestern Corp. UIL Holdings Corp. Electronics - 7.36% * Dionex Corp. * Itron, Inc. Engineering & Construction - 6.79% * Chicago Bridge & Iron Co. NV * Orion Marine Group, Inc. Tutor Perini Corp. Food - 11.49% B&G Foods, Inc. - Class A Del Monte Foods Co. Snyders-Lance, Inc. Tootsie Roll Industries, Inc. Forest Products & Paper - 7.43% * KapStone Paper and Packaging Corp. Rayonier, Inc. - REIT Gas - 2.04% South Jersey Industries, Inc. Home Furnishings - 2.46% Ethan Allen Interiors, Inc. Household Products - 6.94% Jarden Corp. WD-40 Co. Insurance - 4.30% Platinum Underwriters Holdings Ltd. Iron & Steel - 3.63% Carpenter Technology Corp. Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2010 Shares Value Common Stock and Rights - 88.76% (Continued) Oil & Gas - 2.09% Cabot Oil & Gas Corp. $ Oil & Gas Services - 1.86% Gulf Island Fabrication, Inc. Pharmaceuticals - 2.17% * VCA Antech, Inc. Pipelines - 2.29% Eagle Rock Energy Partners LP * Eagle Rock Energy Partners LP Rights, Strike Price $6.00 Expiration 05/15/12 REIT - 0.93% * Ashford Hospitality Trust, Inc. Retail - 3.79% The Buckle, Inc. Total Common Stock and Rights (Cost $7,382,495) Exchange-Traded Funds - 3.25% Market Vectors Agribusiness ETF * Uranium Participation Corp. - PFIC Total Exchange-Traded Funds (Cost $200,960) Investment Companies - 9.04% ** Wells Fargo Advantage Money Market Fund Class I,0.01% Total Investment Companies (Cost $908,826) Total Investments (Cost $8,492,281) - 101.05% Liabilities in Excess of Other Assets, net - (1.05)% ) Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at November 30, 2010 which is subject to change and resets daily. The following abbreviations are used in this portfolio: ADR - American Depositary Receipt LP - Limited Partnership NV - Naamloze Vennootschap (Dutch) PFIC - Passive Foreign Investment Company REIT - Real Estate Investment Trust Capital Management Small-Cap Fund As of November 30, 2010 % of Net Industry Assets Value Biotechnology % Commercial Services % Distribution & Wholesale % Electric % Electronics % Engineering & Construction % Exchange-Traded Funds % Food % Forest Products & Paper % Gas % Home Furnishings % Household Products % Insurance % Investment Companies % Iron & Steel % Oil & Gas % Oil & Gas Services % Pharmaceuticals % Pipelines % REIT % Retail % Total % $ See Notes to Financial Statements. CAPITAL MANAGEMENT FUNDS STATEMENTS OF ASSETS AND LIABILITIES As of November 30, 2010 Mid-Cap Fund Small-Cap Fund Assets: Investments, at cost $ $ Investments, at value (note 1) Receivables: Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Distributions payable - Due to advisor (note 2) Due to administrator (note 2) Distribution and Service (12b-1) fees - Investor Shares (note 3) 70 Fund shares redeemed 36 - Investments purchased - Other liabilities and accrued expenses Total liabilities Total Net Assets $ $ Net Assets consist of: Capital (par value and paid in surplus) $ $ Accumulated net investment loss - ) Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Total Net Assets $ $ Institutional Shares: Institutional Shares Outstanding, $0.01 par value (unlimited shares authorized): Net Assets - Institutional Shares $ $ Net Asset Value, Maximum Offering and Redemption Price Per Share $ $ Investor Shares: Investor Shares Outstanding, $0.01 par value (unlimited shares authorized): Net Assets - Investor Shares $ $ Net Asset Value and Redemption Price Per Share $ $ Maximum Offering Price Per Mid-Cap Investor Share (Net Asset Value / 0.97) $ Maximum Offering Price Per Small-Cap Investor Share (Net Asset Value / 0.97) $ See Notes to Financial Statements. CAPITAL MANAGEMENT FUNDS STATEMENTS OF OPERATIONS For the year ended November 30, 2010 Mid-Cap Fund Small-Cap Fund Investment income: Dividends $ $ Foreign withholding tax ) - Interest Total Investment Income Expenses: Advisory fees (note 2) Distribution and service (12b-1) fees - Investor Shares (note 3) Administration fees (note 2) Legal fees Audit and tax preparation fees Trustees' fees and meeting expenses Custody fees Securities pricing fees Registration and filing fees Other operating expenses Total Expenses Less: Advisory fees waived (note 2) ) ) Distribution and service fees waived (note 3) - ) Net Expenses Net Investment Loss ) ) Realized and unrealized gain on investments: Net realized gain on investments Net change in unrealized appreciation on investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ $ See Notes to Financial Statements. CAPITAL MANAGEMENT FUNDS STATEMENTS OF CHANGES IN NET ASSETS Mid-Cap Fund For the fiscal year ended November 30, 2010 November 30, 2009 Increase (Decrease) in Net Assets From: Operations: Net investment income (loss) $ ) $ Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net Increase in Net Assets Resulting from Operations Distributions to shareholders from: Net investment income Institutional Shares - ) Investor Shares - - Decrease in Net Assets Resulting from Distributions - ) Capital Share Transactions: (note 6) Institutional Shares Shares sold Reinvested dividends and distributions - Shares repurchased ) ) Investor Shares Shares sold Reinvested dividends and distributions - - Shares repurchased ) ) Decrease in Net Assets from Capital Share Transactions ) ) Net Increase in Net Assets Net Assets: Beginning of year End of year $ $ Undistributed Net Investment Income $
